Roger Rose plaint. conta Henry Ellis Defend* for the Summe of Forty Six pounds money due upon the Forfiture of a bond according to attachm*. . . . The Jury . . . found for the plaint. Forty Six pounds money being the Forfiture of the bond & costs of Court: At request of the Defend* and hearing both partys the Court chan-cered this Forfiture to Fourteen pounds nineteen Shillings money & costs of Court. And it is since satisfied and a discharge given by Rose of my writing to Ellis
Jsa Addington Clre [ 628 ]